Title: To James Madison from Robert W. Fox, 12 July 1803
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 12th: July 1803.
					
					Agreable to the directions contained in thy circular of the 9th. April, I have obtained from 


the Collector of Lights, the enclosed list, payable by Americans on their Tonnage ⅌ Register, & all other 


foreign Shipping.  There is also a list of what is paid by English Shipping for the same Voyages.
					
						
							At  Falmouth the pierage of English Vessels is
							1/
							⅌ Mast
							⅌ Month,
						
						
							  & of Americans & other foreign Shipping
							1/
							do:
							do:
						
						
							Castle dues & Anchorage
							of Americans &c:
							4s/6d
							⅌ Ship
							
						
						
							  do:
							do:
							of English
							2/6
							do:
							
						
						
							At Darthmouth English
							1/ ⅌
							Ship,
							Americans &c:
							6s/
							do.
							
						
						
							  Pierage
							do:
							1/6
							do:,
							do.
							3s/
							do:
							
						
						
							  Groundage
							do:
							1/
							do:,
							do:
							2/
							do:
							
						
					
					& at some other ports of my district the charge of pier dues, Anchorage &c: is trifling.  I have wrote to 


Plymouth, but my Consular Agent there has injured his Eye & cannot conveniently write, but I understand the 


expences were trifling.  Pilotage in all these places varies very much, depending on the Weather & the 


Masters make the best bargain they can.  The charge of Quarantine is 3s/ ⅌ Ton, according to the Ships 


measurement.  This falls extremely heavy in many instances.  For example, if a Ship from Philadelphia touches 


here for orders (at the time Vessels from Philadelphia are ordered to be put under Quarantine by this 


Government) & we have not the orders ready for her, she is ordered into Quarantine & if there but 24 


hours, the duty will be demanded, altho She may not discharge in Great Britain.  There 


certainly ought to be some regulation in such cases & Vessels not discharging in Great Britain, or airing their 


Cargoes whilst in Quarantine, ought not to be subject to any duty.  Indeed there is not either 


in this, or any other port in my district a Lazzaretto to air Cargoes, if ever so much wanted.
					A great number of French & Dutch Ships have been Captured by the British Cruisers, & this 


Country is arming very fast, it being expected by most, that the French will make one or more attempts to invade 


this Country, tho’ its generaly believed if they do, the french troops must ultimately be unsuccessful
					Our Harvest promises well.  American Barrel flour is now sold at 30s/ @ 34s/ ⅌ Bbl, & 


upwards of 1s/ ⅌ duty since the last of June  Wheat 54s/ @ 62s/ ⅌ Dr.  Tobacco & Rice sell well, 


but West India produce & Cotton Wool are not so much in demand, in consequence of the demand for 


export being so much chequed by the Blockade of the Elbe by a British Squadron.
					Seamen of the U S are pretty well protected in general, none of the Officers in the Impress Service 


being desirous to meddle with Men who are clearly Citizens of the U S of A.  I lately got some liberated on my 


certifying that I believed them to be Citizens of the U S.
					I have not lately known of any Vessels sailing under the American Flag that I suspected was not the 


property of Citizens of the U S of A.  I am with great respect Thy assured Friend
					
						Rob. W. Fox
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
